DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 7-15 were previously allowed
Claim 1 has been amended to include the same limitations as claims 7 and therefore is now considered to include allowable subject matter. Claims 1-5 are also allowed.
Claims 16-19 are cancelled. All previous rejections and objections of these claims are now moot and withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 The independent claims 1 and 7 include limitations towards a removable sleeve body having a first, second and third elements having a first, second and third apertures which together form a cavity to conformingly fit over an earpiece. These limitations when taken together with the remaining limitations of the independent claim have not been disclosed, taught nor made obvious by the references discovered by the examiner. 
US Pat Pub No. 20170258329 granted to Marsh, US Pat Pub No. 20050209516A1 granted to Fraden, and US Pat Pub No. 20070135717A1 granted to Uenishi et al. are considered to be the closest references discovered by the examiner. These references teach various limitations of the independent claim but fail to disclose, teach or make obvious a removable sleeve body having a first, second and third elements having a first, second and third apertures as disclosed in claims 1 and 7. Therefore, claims 1 and 7 are considered to include allowable subject matter. Claims 2-5 and 8-15 all depend directly or indirectly from the allowed claims 1 and 7, inheriting the allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792